Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction was against the weight of the evidence. He asserts that the jury erred in crediting the testimony of the People’s two eyewitnesses. The issue of the witnesses’ credibility was a matter for jury determination (see, People v Hill, 115 AD2d 239, Iv denied 67 NY2d 884). Great deference should be accorded this deter*933mination and we find no basis to conclude that the trier of fact failed to give the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495).
Defendant further contends that he was denied effective assistance of counsel. In reviewing claims of ineffective counsel, we must consider defense counsel’s conduct in its entirety and take care not to confuse true ineffectiveness with mere losing tactics (see, People v Baldi, 54 NY2d 137, 146-147). From our review of the evidence, the law, and circumstances of this case, we conclude that defendant received meaningful representation (People v Baldi, supra).
We have reviewed the remaining contentions of appellate counsel and defendant pro se and find them to be without merit. (Appeal from judgment of Onondaga County Court, Burke, J. — murder, second degree; criminal possession of a weapon, second degree.) Present — Callahan, J. P., Doerr, Den-man, Balio and Lawton, JJ.